APPEAL OF MORRIS SHAPERO.Shapero v. CommissionerDocket No. 6277.United States Board of Tax Appeals5 B.T.A. 128; 1926 BTA LEXIS 2958; October 20, 1926, Decided *2958 Arnold R. Baar, Esq., for the petitioner.  F. O. Graves, Esq., for the Commissioner.  STERNHAGEN *128  Deficiency of $211.55 income tax for the calendar year 1924.  *129  FINDINGS OF FACT.  The petitioner is an individual residing at South Bend, Ind.  He was a member of a partnership which kept its books and made its partnership return on the basis of a fiscal year beginning February 1, 1923, and ending January 31, 1924.  The petitioner filed an individual income-tax return for the calendar year 1924, including therein the amount of $11,888.18, which was his distributive share of the partnership income for its fiscal year.  Ten thousand eight hundred and ninety-seven dollars and fifty cents of this amount was his portion of the partnership income attributable to the year 1923.  In computing the tax the Commissioner applied the rates imposed by the Revenue Act of 1921 to $10,897.50 without making an allowance of 25 per cent under section 1200 of the Revenue Act of 1924.  OPINION.  STERNHAGEN: The decision of the question involved in this proceeding is governed by *2959 . Judgment will be entered for the Commissioner.